Title: To Thomas Jefferson from William Dent Beall, 19 November 1824
From: Beall, William Dent
To: Jefferson, Thomas


Sir,
Geo: Town
19. Novmr 1824
Your goodness in the time of your Presidency in giving me a Lieut Col.’ commission has encouraged me in the liberty I am taking on this occasion. From the losses I have sustained by indorsement &c. I am become poor & needy & am thereby compelled to try to get some employment. The Aergeant at Arms of the H of R of the UStates is deceased & of  course his place become vacant I am soliciting this place Sir & Humbly beg your aid by letter to any of the members you may judge proper or in any manner you may please to favour me.I was in my Country’s service ‘thro the revolution & feeble as  it was rendered my aid in the attainment of libery with all my heart. From documents which you have seen or heard of I dare say you are acquainted with the above fact.I shall ever be greatful for and acknowledge with very sincere thanks this favour—With very sincere respect revered Sir I am Yr Mo Obt SrtWm D BeallIt is said the appointment will be made the 1st or second day of the meeting of the House